DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants' election with traverse of Species B: Figures 5-7, claims 1, 8-20 in the reply filed on 2/17/2022 is acknowledged. The traversal is on the ground(s) that the restriction does not establish that there is a distinctness between Species A and B and the restriction has not established that there would be a serious search and examination burden. The examiner agrees with this argument and has, therefore, examined all of the claims in the application.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
3.	The abstract of the disclosure is objected to because of the word “flexitable” in line 6. Correction is required.
Claim Objections
4.	Claims 5, 9, 19-20 are objected to because of the following informalities: “it” in claim 5, line 2, claim 9, line 3, claim 19, line 3, and claim 20, line 2, leads to issues with antecedent basis and clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



6.	Claims 3-5, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
I- The term "generally rectangular" in claim 1 and “generally centers” in claims 10 and 18, are a relative term which render the claim indefinite. The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
II- Claim 3, line 1, it is unclear of the claimed language “one cape” narrows the scope of the invention from “at least one cape” in claim 1, line 11 to only one cape in total or possible, additional capes of other shapes.
III- Claim 5 recites the limitation "the end" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.10,137,809. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-13 of Patent No. 10,137,809 encompass all the limitations of the above noted claims. They are merely different combinations of the same elements. Further, the inventive concept is the same. 
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fresia et al. 3,095,206.
Fresia et al. disclose a flexible tank (6) for transporting bulk liquids or semi-liquid materials as seen in Figure 1, which comprises at least one inner layer (23) made of a flexible water-proof polymeric material, the at least one inner layer having first and second ends; an outer shell (23) made of a flexible polymeric material and forming an .
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fresia et al. 3,095,206.
Fresia et al. have taught all the features of the claimed invention except that the one cape has a constant width between 72 to 92 inches. However, Fresia et al. disclose the cape (5) having a constant width’s dimension. It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the width of the cape of Fresia et al. to be between 72 to 92 inches because applicants have not disclosed that .
14.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fresia et al. 3,095,206.
Fresia et al. have taught all the features of the claimed invention except that the at least one cape has a length greater than the length of the outer shell and the outer shell is slightly greater than 20 feet long and the at least one cape is approximately 28 feet long. However, Fresia et al. disclose in Figures 1-3, the outer shell of the flexible tank and the cape (5). It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the cape of Fresia et al. to have a length greater than the length of the outer shell and to have the outer shell slightly greater than 20 feet long and to have the at least one cape approximately 28 feet long because applicants have not disclosed that having the length of the at least one cape greater than the length of the outer shell and having the outer shell slightly greater than 20 feet long and having the at least one cape approximately 28 feet long provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the .
Allowable Subject Matter
15.	Claims 8-20 are allowed.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754